Case 1:20-cv-00495-JB-MU Document 5 Filed 12/28/20 Page 1 of 1              PageID #: 166




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

HUGUETTE NICOLE YOUNG,                  )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )      CA 20-0495-JB-MU
                                        )
STEVE MARSHALL,                         )
                                        )
      Defendant.                        )

                                       ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that Plaintiff’s Complaint be and is hereby DISMISSED

without prejudice.

      DONE this 28th day of December, 2020.

                                 /s/ JEFFREY U. BEAVERSTOCK
                                 UNITED STATES DISTRICT JUDGE
